Citation Nr: 1243321	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 26, 2004 for lumbosacral strain with degenerative disc disease.

2.  Entitlement to a rating in excess of 40 percent on and after May 26, 2004, for lumbosacral strain with degenerative disc disease.

3.  Entitlement to total disability individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the RO in Cleveland, Ohio, which granted a 20 percent rating for the appellant's service connected low back disability.  During the pendency of the appeal, an increased evaluation from 20 percent to 40 percent was granted effective May 26, 2004. 

The Veteran was scheduled for a Travel Board hearing in July 2007.  However, he failed to appear for the scheduled hearing.  His request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

This case was remanded by the Board in September 2009, January 2010, and March 2011 and is partially ready for further disposition. 

The issues of entitlement to increased ratings for the lumbar spine disability, as well as ratings in excess of 10 percent for bilateral lower extremity radiculopathy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran has had bilateral lower extremity radiculopathy associated with his lumbar spine disability for the entire period on appeal, which has been demonstrated to be at least mild in its symptomatology. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124(a), DCs 5237, 8520 (2012).

2.  The criteria for entitlement to a separate 10 percent disability rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124, 4.124(a), DCs 5237, 8520 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Regarding the grant of separate compensable ratings for bilateral lower extremity radiculopathy, the Board is granting the benefit sought on appeal.  As to the question of entitlement to a rating in excess of 10 percent for bilateral lower extremity radiculopathy, such is addressed in the Remand section below.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Bilateral Lower Extremity Radiculopathy 

Historically, the Veteran was granted service connection for his lumbar spine disability, in May 1976.  His disability was rated as noncompensable.  In November 2003, the Veteran filed a claim for an increased rating.  In May 2004, the RO increased the disability rating to 20 percent.  Subsequently, in May 2004, he submitted a statement indicating that his disability had worsened.  While on appeal, in December 2006, the Veteran's disability rating was increased to 40 percent, effective May 26, 2004, the date of the Veteran's statement in which he indicated that his condition had worsened.  Notably, the Veteran has complained of bilateral lower extremity symptoms for the entire period on appeal.  For the reasons explained below, the Board is hereby granting separate 10 percent disability ratings for bilateral lower extremity radiculopathy.  Higher ratings for bilateral lower extremity radiculopathy are addressed in the Remand section below. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  In this case, the Board finds that the separate compensable ratings are warranted for the entire period on appeal. 

The Veteran's service-connected lumbar spine disability has been evaluated as a lumbar sacral strain with degenerative disc disease (designated at Diagnostic Code 5237) for all periods on appeal and has been rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2012).

The General Rating Formula for Diseases and Injuries of the Spine directs that neurological manifestations of should be rated separately from orthopedic manifestations.  38 C.F.R. § 4.71a , Note (1).  In this case, the Veteran has complained of pain and numbness radiating to his lower extremities.  He reports that he has experienced bilateral lower extremity symptoms since at least the year 2000.  See February 2009 private treatment.  He has a diagnosis of bilateral lower extremity radiculopathy.  However, the Board acknowledges that some of the evidence indicates that the lower extremity symptoms are due to neuropathic pain rather than the Veteran's lumbar spine disability.  For the following reasons, the Board finds that the Veteran is entitled to separate 10 percent ratings for lower extremity radiculopathy, bilaterally.  

Regarding the diagnosis of bilateral lower extremity radiculopathy, the January 2008 letter from Dr. B. diagnosed bilateral lower extremity radiculopathy, left greater than right.  At that time, Dr. B. indicated that the Veteran did not have a history of diabetes mellitus.  However, the Board acknowledges that a subsequent September 2008 private treatment record indicated that the Veteran was diabetic.  An October 2008 private treatment record noted numbness in the left foot and right knee.  A November 2008 VA outpatient treatment record noted complaints of pain radiating to the left lower extremity.  Similarly, a private treatment record dated in November 2008 indicated that the Veteran had radicular symptoms into one leg.  The November 2008 private physician noted radicular symptoms on straight leg raising at 90 degrees.  A February 2009 private treatment record noted that the Veteran reported sharp pains going down the left leg and sometimes right leg, to his toes with numbness.  Another February 2009 private treatment record, from Dr. J.L., noted that the Veteran had numbness and tingling in the bilateral lower extremities that is worse later in the day and is constant in nature.  Further, an October 2009 VA electromyography noted a suggestion of chronic lumbar radiculopathy.  A January 2010 private treatment record noted left radiculopathy. 

The Board acknowledges that other treatment records have found that the Veteran's lower extremity symptoms were due to neuropathic pain and possibly due to diabetes mellitus.  See VA treatment records dated in May 2005, as well as private treatment records dated in May 2008.  Additionally, a December 2008 private MRI report noted lumbar spine disc bulges but no evidence of nerve impingement.

In March 2011, the Board remanded the appeal in part, for an opinion regarding the Veteran's lower extremity symptoms.  The April 2011 VA opinion associated with the March 2011 VA examination report, noted that bilateral lower extremity deficits are multifactorial.  Significantly, the April 2011 examiner opined that the Veteran's lower extremity deficits are as likely as not related to his service connected lumbar degenerative disc disease.  The examiner noted that straight leg testing bilaterally indicated sciatica/radiculopathy to be more prominent.  The Board also places a significant probative value on an October 2009 VA electromyography (EMG) which noted an impression of both radiculopathy and mild peripheral neuropathy.  Significantly, the October 2009 VA physician indicated that the mild peripheral neuropathy did not appear severe enough to explain the Veteran's symptoms of leg numbness.  

Based on the April 2011 VA opinion and the October 2009 EMG report, the Board finds that the Veteran is entitled to separate compensable ratings for the bilateral lower extremity radiculopathy.  In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.  In affording the Veteran the full benefit of the doubt, the Board finds that bilateral lower extremity radiculopathy is attributable to the Veteran's lumbar spine disability and has been present since the Veteran filed his claim for an increased rating in November 2003.  

Under Diagnostic Code 8520, a 10 percent evaluation requires mild incomplete paralysis; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  

Based on the consistent symptoms and findings of bilateral radicular symptoms of the lower extremities, electrodiagnostic studies that have related a suggestion of radiculopathy, and an October 2009 impression indicating that the Veteran's peripheral neuropathy was not severe enough to cause his feeling of numbness in the lower extremities, the Board finds that separate 10 percent ratings are warranted for at least mild left and right lower extremity radiculopathy associated with the Veteran's lumbar spine disability, under Diagnostic Code 8520.  

At this juncture, the Board finds that the Veteran's right and left lower extremity radiculopathy is at least mild in severity, as electrodiagnostic studies have noted a suggestion of radiculopathy in the lower extremities.  However, as noted above, the assignment of higher separate evaluations for left or right lower extremity radiculopathy is addressed in the Remand section below. 
	
ORDER

A separate 10 percent disability rating for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of VA compensation.

A separate 10 percent disability rating for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

Regarding the issues of increased ratings for lumbar spine disabilities, ratings in excess of 10 percent for bilateral lower extremity radiculopathy, and entitlement to a TDIU, unfortunately a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).

	a.  Outstanding Records

Regarding all of the claims on appeal, the Board observes that there may be outstanding, pertinent treatment records.  Specifically, in an April 2012 statement, the Veteran indicated that he had "another set of epidurals that did not work" and that his doctor at Adena hospital requested that a pain pump be put in his back.  He reported that all of this should be in the VA system as of March 2012.  In a September 2012 statement, he also reported that he was unable to drive because he had a pain pump.  A review of the claims file reveals treatment records from Adena Hospital are of record dated from May 2008 to November 2008 as well as in January 2010 and December 2010.  Similarly, VA treatment records are of record from the Chillicothe VAMC dated to January 2010.  

As the Veteran's April 2012 statement indicated recent treatment, the Board observes that there may be outstanding, pertinent treatment records.  As such, the Veteran should be asked to identify all VA and non-VA treatment providers for his lumbar spine and radiculopathy disabilities.  He should be asked to complete authorization and consent forms for any private treatment providers identified.  After securing the necessary release, the RO should obtain any outstanding private treatment records.  Similarly, in order to ensure that all pertinent VA treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

	b.  Radiculopathy

As noted above, the Board finds that the Veteran has bilateral lower extremity radiculopathy related to his service-connected lumbar spine disability.  However, in order to determine the appropriate severity of his radiculopathy, the Board finds that another VA examination is required.  In the Board's March 2011 Remand, it directed the VA examiner to discuss the degree of paralysis for any affected nerve (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis).  While the April 2011 VA examination report indicated that the Veteran had bilateral lower extremity radiculopathy due to his lumbar spine disability, the examiner did not indicate the degree of paralysis.  As such, another examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).



(CONTINUED NEXT PAGE)

      c.  TDIU

In this case, the Veteran has claimed entitlement to TDIU.  A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's combined disability rating does not meet the requirements found in 38 C.F.R. § 4.16(a).  However, depending on the outcome of any readjudication of the foregoing claims, the Veteran's disability ratings may or may not satisfy the percentage requirements noted above.  Currently, his service-connected disabilities include degenerative disc disease of the lumbar spine, for which he has a current 40 percent disability rating, and radiculopathy of the right and left lower extremities, for which he has 10 percent disability ratings.  As two of the disability ratings are for bilateral disabilities, the bilateral factor applies.  See 38 C.F.R. § 4.26.  Even after applying the bilateral factor under the procedure explained in 38 C.F.R. § 4.26(b), the Veteran's present combined disability rating is 50 percent under 38 C.F.R. § 4.25, Table I.   However, as noted, a higher rating for the bilateral radiculopathy may be warranted.

Regardless of whether the Veteran's disability ratings are increased such that he meets the disability rating requirements noted above, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  This applies to a schedular TDIU rating as well as a possible extra-schedular TDIU.  38 C.F.R. § 4.16(a),(b).  

In this case, the record contains the report of an October 2008 Vocational Rehabilitation counselor who determined that it was not feasible for the Veteran to return to work.  The Veteran was denied entry into the VA return-to-work program.  In the justification for infeasibility, the Vocational Rehabilitation Counselor cited the Veteran's medical record and a January 2008 physician's statement (Dr.B.).  The counselor found it significant that the Veteran had chronic pain on a daily basis at a level of 8 on a scale of 1-10 with little improvement with medication.  She also noted that he had difficulty sitting, standing, walking, or lying down for more than a few minutes without frequently needing to change posture to gain relief from pain. She noted that he takes narcotic pain medication with minimal relief, and has been unemployed since 1999.  The counselor also considered his education level, including that he attended school until 9th grade and does not have his GED.  The counselor also noted that the private physician opined that the Veteran is totally disabled because of the limitations associated with his disability.  The report also considered other disabilities which are not service connected, including that the Veteran experienced tingling and numbness in his hands and that he may be experiencing depression that may have been going on for several years but was left untreated.  Based on the foregoing, the counselor concluded that while considering the Veteran's work history as a painter, level of education and review of medical records, it does not appear that the Veteran is able to work competitively at this time.   

The record also contains a January 2008 determination by Dr. B. in which the private physician found the Veteran was totally disabled due to his lumbar spine disability.  Dr. B. also noted the Veteran's depression, which is not a service-connected disability.  Dr. B. concluded his letter by noting that the Veteran was not in medical condition to return to work.  

A November 2008 Independent Living Assessment is also of record.  The assessment was completed following the Vocational Rehabilitation Counselor's finding that it was infeasible for the Veteran to return to work.  In November 2008, the Veteran reported that he struggled with degenerative arthritis in both knees, bulging disc with cervical radiculopathy, hypertension, and depression.  A November 2008 private treatment record also noted disorders including depression, hypertension, gastroesophageal reflux disease (GERD), and hypercholesterolemia. 

Importantly, following a physical examination and complete review of the claims file, an April 2011 VA examiner determined that the Veteran's service connected lumbar spine disorder would not preclude him from sedentary work.  She believed that the Veteran would be able to succeed in a job that allowed him to get up and stretch and sit and rest.

At this juncture, the Board finds that the evidence is inconclusive as to the Veteran's ability or inability to work due to his lumbar spine and/or lower extremity radiculopathy disabilities, as both the Vocational Rehabilitation Counselor's feasibility determination and Dr. B.'s letter considered disabilities that are not service-connected.  A VA examination that take into account his radiculopathy is necessary.   On Remand, following receipt of any outstanding records discussed above, the examiner is asked to determine whether the Veteran's service-connected disabilities alone have prevented him from engaging in all forms of substantially-gainful employment, consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names and addresses of all VA and non-VA medical care providers who treated him for his lumbar spine and lower extremity radiculopathy disabilities.  In particular, the Veteran should be asked to complete an authorization and consent form for any private treatment providers, including Adena Hospital, for the period from December 2010.  After securing the necessary release, the RO should obtain any outstanding treatment records.  Any negative response should be noted in the file. 

2.  Obtain treatment records related to the lumbar spine or lower extremity radiculopathy from the VA Medical Center in Chillicothe, Ohio for the period from January 2010 to the present, as well as all outstanding records related to the lumbar spine or lower extremity radiculopathy, from any other identified VA care facility.  Any negative response should be included in the claims file.

3.  Following receipt of the foregoing records, the RO/AMC shall afford the Veteran a VA neurological examination.  The purpose of the examination is to determine the severity of the Veteran's service-connected bilateral radiculopathy of the lower extremities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  

The examiner should specifically discuss the severity of the impairment caused by the affected nerve(s).  In this regard, the examiner must state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete.  If paralysis is incomplete, the examiner should state whether it is mild, moderate, moderately severe or severe with marked muscular atrophy.  Further, the examiner is requested to render an opinion regarding the level of severity of the Veteran's bilateral lower extremity radiculopathy for the entire period on appeal (e.g. since November 2003).  If differing levels of severity are noted at different times, the examiner should identify those distinctions.  

For any opinion offered, the examiner should provide a detailed explanation.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The RO/AMC shall afford the Veteran a VA TDIU examination to determine whether the Veteran's service-connected disabilities alone have prevented him from engaging in all forms of substantially-gainful employment, consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with regard to his education level, it is at least as likely as not that the Veteran's service-connected lumbar spine disability (to include associated pain pump treatment), and bilateral lower extremity radiculopathy alone have precluded him from engaging in substantially-gainful employment.  It should be noted that the Veteran has reported and/or been diagnosed with several disorders that are not currently service-connected, to include degenerative arthritis of the knees, bulging disc with cervical radiculopathy, hypertension, GERD, hypercholesterolemia, diabetes, and depression.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing any additional necessary development, if appropriate, the RO/AMC should adjudicate the issues on appeal.  If the disposition of the claims remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


